Title: To Thomas Jefferson from Robert Morris, 29 April 1784
From: Morris, Robert
To: Jefferson, Thomas



Sir
Office of Finance 29th: April 1784.

Upon the receipt of your Favor of the ninth Instant I made application to the Quarter Master General to whom I find that you had also written. That Gentleman (in Consequence of my Application)  Yesterday transmitted the Copy of his Answer to you, which contains a full Account of the whole transaction. But to explain some Parts of it I beg leave to observe that the Payments made for the Teams of New Jersey were as follows, First, “the Assistance” mentioned as given by me to Colo. Neilson was an Order to the Loan Officer of New Jersey to comply with a Warrant granted on him by Congress in Favor of Colo. Neilson for Money of the New Emissions. This had been suspended in Consequence of a subsequent Warrant by Congress in favor of the Pay Master General. But that Paper having become useless to the Pay Office I gave the Order above mentioned. The subsequent Payment of two thousand four hundred Dollars on Application of the Quarter Master General was from Monies granted by the Court of France for the service of 1781. But these were so far inadequate to that service as to leave many Things unpaid for which yet remain due.
I beg leave further to remark that the rule mentioned in the begining of my Letter of the second of September was founded on the Stipulations made with Congress when I entered into Office. But setting that Matter aside; it is evident that if Congress should themselves direct an appropriation of the Requisitions for 1782, to the Discharge of Debts which accrued in 1781 before all the Debts of 1782 (among which is that heavy one to the Army) are paid it would raise a great Clamor. And the measure would indeed be of so questionable a Nature as that it might be difficult to find good Reasons by which to defend it. How little those requisitions could bear a Deduction at the present Moment is too clear and need not be repeated.
With perfect respect I have the Honor to be Sir, Your most obedient & Humble Servant,

Robt Morris

